IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY P. EATON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3542

WELLS FARGO BANK, N.A.,

      Appellee.


_____________________________/

Opinion filed June 1, 2015.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Timothy P. Eaton, pro se, Appellant.

Dean A. Morande and Michael K. Winston of Carlton Fields Jorden Burt, P.A., West
Palm Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.